The petitioner filed a motion for a stay of the .supplementary report and order No. 9258 of the Rhode Island Public Utilities Commission (the commission) dated December 10, 1976. Petitioner also moved for further consideration of the case following hearings before the commission subsequent to our opinion of May 20, 1976. After consideration of both motions, it is hereby ordered by a majority of the court:
1. The commission’s order No. 9258 of December 10, 1956 is hereby stayed and the enforcement thereof is enjoined insofar as it prohibits the petitioner from collecting, in addition to the revenues granted in said supplementary report and order, revenues of $8,984,000, said additional revenues representing those which petitioner would have been awarded had the commission applied its findings on the petitioner’s working capital requirements, rate of return in equity, and erosion adjustment to petitioner’s most recent experience as presented by it to the commission following our remand. The foregoing is without prejudice to the commission’s right, at the hearing before this court, to challenge the figures upon which the amount of $8,984,000 is based.
*9702. Petitioner is entitled to implement forthwith the schedule of rates and charges filed by it on August 30, 1974, to the extent necessary to permit its collection of revenues in the amount of $8,984,000, in addition to the sums permitted in the aforesaid supplementary report and order.
3. Pursuant to the provisions of G. L. 1956 (1969 Reenactment) §39-5-4, as amended, petitioner shall post with the commission a bond in the sum of $100,000, or some lesser amount which can be agreed to by the parties in this case, said bond to be in a form satisfactory to and approved by this court or a Justice thereof.
4. Petitioner shall within thirty (30) days of the entry of the order herein file with this court its brief presenting arguments with respect to all issues which it wishes to argue under its motion for further consideration, with proof of service upon opposing counsel. Briefs by the commission and the Rhode Island Consumer’s Council shall be filed within 20 days after receipt of petitioner’s brief.
Bevilacqua, C. J., and Kelleher, J., are of the opinion that the motions should be denied. Their dissents will be filed later.